Muedock, J., concurring: The petitioner seems to misconceive the purpose of the 4 per cent factor. It is to reduce to present worth a future payment, the amount of which has been determined by other means. The evidence discussed in this case does not relate to the propriety of the 4 per cent factor and does not show, or tend to show, that 4 per cent does not properly take into account the risks and uncertainties which inhere in that problem. Rather the evidence relates to the value of the stock, or to the amount which may be expected at the future date, but the value of the stock has been settled by stipulation of the parties. Arundell, Tubner, and Raum, «77., agree with this concurring opinion.